Citation Nr: 1313687	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2011.  A transcript of the hearing has been associated with the Veteran's claims-file.

This issue was previously before the Board and, in a February 2012 decision, the Board denied the appeal seeking entitlement to service connection for a respiratory disorder.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2012, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (JMR).  In that Joint Motion, the parties noted that the Board's decision on the respiratory disability issue referred to evidence that is not currently available for review in the record; the parties also noted that a medical opinion relied upon by the Board's decision also referred to the same evidence that is not currently available for review in the record.  The parties agreed that the matter should be remanded to the Board for appropriate action to address the problem of the referenced unavailable evidence.  An Order of the Court dated July17, 2012 granted the motion and remanded the issue to this extent.  The Court vacated the portion of the Board's February 2012 decision that denied entitlement to service connection for a respiratory disability.

The Board notes that the February 2012 Board decision additionally granted service connection for bilateral hearing loss.  The decision with regard to that issue has not been disturbed and that matter is not currently before the Board.

The Board also notes that multiple documents in this case, including the JMR and the prior Board decision, have referred to a "July 2011" VA examination report addressing this issue.  The VA examination report in question identifies itself in multiple places as relating to an examination performed in July "2011."  However, the Board's review of the claims-file at this time reveals that, in context, this examination must have been performed in 2010; the subsequent April 2011 statement of the case reflects that the RO made the same determination.  Thus, the Board shall refer to this examination report as the July 2010 VA examination concerning respiratory disability from this point forward.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2012 JMR notes that that the Board's vacated February 2012 decision with regard to the respiratory disorder issue "referred to a 'June 1966 separation medical examination' and a 'June 1966 separation medical history report' in support of its finding."  The JMR notes that the Board cited the medical history report with reference to finding that the Veteran "responded '[n]o' when asked on his June 1966 separation medical history report if he experienced any asthma or other respiratory difficulties."  Significantly, the JMR finds that "the June 1966 separation medical history report is not currently part of the physical one-volume claims-file, nor is it contained within the Record Before the Agency (RBA)."  In this regard, the JMR finds that "it is apparent that one of the documents on which the Board relied to render its decision, to Appellant's detriment, is unavailable, thereby frustrating effective judicial review."  For this reason, the JMR concludes that "the most appropriate remedy is to vacate that portion of the Board's decision which denied entitlement to service connection for a respiratory disorder and remand this case so that VA can attempt to either locate the document or reconstruct Appellant's service medical records."

The JMR explained that "[o]n remand, VA must attempt to satisfy its duty to assist Appellant in developing his claim, which includes obtaining relevant records from federal agencies" including "making as many requests as are necessary to obtain relevant records from a federal department or agency" and that "VA will end its efforts to obtain records from a federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  The JMR further directed that the Veteran "should be requested to supply any material he can to assist in reconstructing his service medical records."

The JMR directed that "[i]f the above-noted document cannot be located, the Board should also require the Regional Office (RO) to assist in reconstruction of the service medical records to the extent possible."  Further, "[s]hould VA be unable to reconstruct Appellant's missing service medical record, he must be notified of that fact, and that his claim may be adjudicated without that record."

The JMR's concern regarding the potentially missing service treatment record further extends to the fact that "the Board relied on a VA medical examination [report] from July [2010] in rendering its decision" in which the examiner "utilized the 'pertinent evidence' that 'on separation physical exam dated 6/21/1966 Veteran stated no to symptoms [sic] chest pain or pressure, chronic cough, shortness of breath, or asthma ...'"  Accordingly, the JMR directs that "on remand, should VA fail to locate or otherwise reconstruct the missing service record, the Board should address whether this examination is adequate for evaluation purposes" and notes that VA is under a duty to provide an adequate examination.

The Board notes that upon its latest review of evidence in the claims-file, a June 1966 separation examination report is of record, but no June 1966 medical history report / questionnaire is available for review.  The Board observes that a medical history report / questionnaire from another date is of record, but no document matching the description of a June 1966 medical history report associated with the June 1966 separation examination report is currently available for review.

In order to ensure compliance with the terms of the JMR in this matter, the Board must remand this issue to the RO for appropriate efforts to (1) attempt to locate a June 1966 medical history report, (2) attempt to reconstruct the Veteran's service medical records, if the missing report is not otherwise re-associated with the record, (3) provide proper notice and assistance to the Veteran with regard to the potentially missing service medical record, and (4) ensure that the Veteran has been provided an adequate VA examination with a medical opinion informed by the correct information of record consistent with the available contents of the claims-file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to re-obtain the apparently missing service treatment record identified in the July 2012 JMR.  Specifically, the July 2012 JMR requires that VA seek to locate any service treatment record matching the description presented in the July 2010 VA examination report and the Board's February 2012 decision as a June 1966 medical history report associated with the June 1966 separation examination report (the examination report, without the described medical history report, is currently in the claims-file).

The RO must take all procedurally appropriate actions to locate the June 1966 medical history report (along with any other determined missing contents of the original claims folder) or, if necessary, rebuild the missing contents in accordance M21-1MR, Parts II and III.  If the RO is unable to reacquire the original missing documentation, all procedurally appropriate actions should be taken to rebuild the missing contents of the claims folder.  Actions should include but not be limited to (1) contacting the National Personnel Records Center to request copies of missing service treatment records and (2) providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of the missing record) which may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

2.  All attempts to locate and/or rebuild the missing contents of the original claims-file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims-file.  These efforts should include requesting a check for the missing contents by contacting the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the file's missing contents may be located (such as at known previously location(s)).

Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims folder by obtaining the above referenced record (specifically, the June 1966 medical history report), must be associated with the claims folder.  It must be ascertainable that a verifiable, reasonably exhaustive search for the missing contents has been undertaken, and that verifiable due diligence has been exercised in rebuilding the missing contents in the absence of success in locating the original document(s).  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

3.  If the missing contents of the claims folder cannot be located through the above directed actions, the RO must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As noted by the JMR, "[s]hould VA be unable to reconstruct Appellant's missing service medical record, he must be notified of that fact, and that his claim may be adjudicated without that record."

4.  In the event that the RO determines that the June 1966 medical history report referenced by the July 2010 VA examiner is missing and cannot be re-obtained for review in the claims-file, the claims-file should be forwarded to the author of the July 2010 VA examination report addressing the Veteran's claim of entitlement to service connection for respiratory disorder (if available, otherwise forwarded to another appropriate specialist) for clarification of the prior opinion with consideration of the correct current contents of the claims-file.  Specifically, the new medical opinion should clarify: 

Is it at least as likely as not (a 50 percent or higher probability) that any chronic respiratory disorder diagnosed in the Veteran during the pendency of this appeal is causally related to his active duty military service, to include his claimed exposure to asbestos?

In responding to this question, the opinion provider must note that the prior July 2010 medical opinion addressing this issue cited a June 1966 medical history report which reportedly showed that the Veteran denied certain respiratory symptoms at that time; it has since determined that any June 1966 medical history report has been lost and is no longer part of the evidence of record.  Please provide the requested medical opinion with an explanation of rationale that acknowledges that there is currently no documentation of a June 1966 medical history report.  The opinion provider should specifically indicate and explain whether the absence of the previously referenced June 1966 medical history changes or otherwise impacts the opinion provider's analysis and conclusion based on the information that is actually available for consideration.

The opinion-provider is asked to specifically discuss the pertinent evidence in the claims-file.  If the opinion provider determines that a new pulmonary examination of the Veteran would be helpful in addressing this matter, the Veteran should be scheduled for a new examination.  In the event that the Veteran fails to report for a new examination, the medical specialist should nevertheless provide the requested opinion on the basis of the information of record.

5.  To avoid further remand, the RO/AMC should review the medical opinion obtained and ensure that the requested findings and opinions have been reported, and that all opinions and conclusions expressed are supported by a complete rationale.

6.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


